Exhibit 10.D

MENTOR GRAPHICS CORPORATION

1987 NON-EMPLOYEE DIRECTORS’ STOCK PLAN

as amended as of June 14, 2007

Mentor Graphics recognizes that its continuing success depends upon the
initiative, ability and significant contributions of non-employee directors.
Mentor Graphics believes that by affording its non-employee directors the
opportunity to acquire shares of Mentor Graphics it will enhance its ability to
attract and retain non-employee directors and will provide an incentive for them
to exert their best efforts on its behalf.

The Plan is as follows:

1. SHARES SUBJECT TO PLAN.

1.1 Awards granted under this Plan shall be for authorized but unissued or
reacquired Common Stock of Mentor Graphics.

1.2 Awards may be granted under the Plan for a total of not more than 1,500,000
shares of Common Stock, subject to adjustment under section 12. Shares subject
to options that are terminated or expire without being exercised, other than
options that are surrendered upon exercise of a related stock appreciation
right, shall be added to the shares remaining for future options.

2. EFFECTIVE DATE; DURATION.

This Plan shall be effective May 21, 1987 and continue until all of the
available shares have been issued unless sooner terminated by the Board of
Directors of Mentor Graphics (Board). Expiration or termination of the Plan
shall not affect outstanding options, stock appreciation rights or restricted
stock awards.

3. ELIGIBILITY; NON-EMPLOYEE DIRECTORS.

Awards may be granted under this Plan only to persons who are or have been
elected as Non-Employee Directors of Mentor Graphics. A “Non-Employee Director”
is a director who is not otherwise an employee of Mentor Graphics or any of its
subsidiaries and has not been an employee of Mentor Graphics or any of its
subsidiaries within two years of any date as of which a determination of
eligibility is made.

4. ADMINISTRATION.

4.1 The Plan shall be administered in accordance with the express provisions of
the Plan by a compensation committee appointed by the Board (Committee). The
Committee may delegate any of its administrative duties to one or more agents
and may retain advisors to assist it.

4.2 The Committee shall have general responsibility to interpret and administer
the Plan and shall have authority to adopt rules and to make other
determinations not inconsistent with the Plan deemed necessary for the
administration of the Plan. Any decision of the Committee shall be final and
bind all parties. Notwithstanding the foregoing, the Committee’s exclusive power
to make final and binding interpretations of the Plan shall immediately
terminate upon the occurrence of a Change in Control (as defined in section
9.2).

4.3 No Committee member shall participate in the decision of any question
relating exclusively to an option granted to that member.

5. GRANTS FOR CONTINUING DIRECTORS.

On the date of each annual meeting of shareholders of Mentor Graphics beginning
with the annual meeting held in 2007 (Grant Dates), each Non-Employee Director
elected at the annual meeting who served as a director continuously since the
prior annual meeting shall be automatically granted, at the election of the
Non-Employee Director, either (a) an option to purchase 21,000 shares of Common
Stock of Mentor Graphics or (b) a restricted stock award for 7,000 shares of
Common Stock of Mentor Graphics. Any incumbent Non-Employee Director elected at
an annual meeting who did not serve as a director for the full period since the
prior annual meeting shall instead be automatically granted either (a) an option
for a pro rata portion of 21,000 shares or (b) a restricted stock award for a
pro rata portion of 7,000 shares, based in either case on the number of full or
partial months during the period that the director did serve. If the number of
shares available for grant is insufficient to make all automatic grants required
on any Grant Date, the number of shares for which options are granted to each
Non-Employee Director shall be proportionately reduced. Prior to each annual
meeting Non-Employee Directors shall



--------------------------------------------------------------------------------

make elections as to the receipt of options or restricted stock in accordance
with procedures developed by Mentor Graphics. If a Non-Employee Director fails
to make a timely election in accordance with these procedures, the Non-Employee
Director shall receive options. The Committee can, at any time, increase or
decrease the number of options and restricted stock annually granted to
Non-Employee Directors.

6. NON-DISCRETIONARY GRANTS FOR NEW DIRECTORS.

An option to purchase 30,000 shares of Common Stock shall be automatically
granted to any person who (i) is elected a director of Mentor Graphics, (ii) has
not previously served as a director of Mentor Graphics, and (iii) at the time of
the initial election, qualifies as a Non-Employee Director under section 3. The
automatic grant of an option under this section 6 shall occur on the date the
new Non-Employee Director is first elected as a director (Grant Date).

7. TERMS OF OPTIONS.

Each option granted under this Plan shall have the following provisions:

7.1 PRICE. The exercise price of the option shall be equal to the last price for
the Common Stock reported on the Grant Date in the NASDAQ National Market
System. If the Common Stock is no longer quoted in the NASDAQ National Market
System, the exercise price shall be equal to the fair market value of the Common
Stock determined in a reasonable manner specified by the Committee.

7.2 TERM. The term of the option shall be ten years from the Grant Date unless
the Committee approves a shorter term at the time of grant.

7.3 TIME OF EXERCISE; OPTION YEAR.

7.3.1 Until it expires or is terminated and except as provided in section 7.4.1,
the option may be exercised from time to time to purchase shares up to the
following limits:

 

Years After Grant Date

   Percent
Exercisable  

Less than 1

   0 %

1 to 2

   20 %

2 to 3

   40 %

3 to 4

   60 %

4 to 5

   80 %

over 5

   100 %

7.3.2 The table in section 7.3.1 is based on an Option Year. An Option Year is a
12-month period starting on the Grant Date or an anniversary of that date.

7.3.3 Options may be granted under the Plan for a total of not more than
1,500,000 shares of Common Stock, subject to adjustment under section 12.

7.4 CONTINUATION AS DIRECTOR.

7.4.1 If an optionee ceases to be a director for any reason, an Option Reference
Date will be established. For options granted on or after the annual meeting in
2007 (except as otherwise determined by the Committee), any portion of an option
held by the director that is not exercisable on the Option Reference Date will
immediately become exercisable in full. Except as otherwise determined by the
Committee, the Option Reference Date will be fixed as follows:

(a) If the termination is by death or disability, the first day of the next
Option Year will be the Option Reference Date.

(b) In all other cases, the optionee’s last day as a director will be the Option
Reference Date.

7.4.2 Any portion of the option that is or becomes exercisable on the Option
Reference Date may be exercised up to the earlier of the last day of the term of
the option or a date fixed as follows:

(a) If the termination is by death or disability, one year after the last day as
a director.

(b) In all other cases, one month after the Option Reference Date.



--------------------------------------------------------------------------------

7.5 PAYMENT OF EXERCISE PRICE. At the time of exercise of an option, the full
exercise price must be paid in cash or by delivery of Common Stock of Mentor
Graphics valued at fair market value, which shall be the last sale price for the
Common Stock reported on the NASDAQ National Market System on the trading day
immediately preceding the date of exercise or such other price as would be
determined by the method used under section 7.1.

7.6 NONASSIGNABILITY. Except as otherwise determined by the Committee, the
option may not be assigned or transferred except on death, by will or operation
of law. Except as otherwise determined by the Committee, the option may be
exercised only by the optionee or by a successor or representative after death.

8. RESTRICTED STOCK. Restricted stock awards granted under this plan shall have
the following provisions:

8.1 CONSIDERATION. Restricted stock shall be issued under the Plan without the
payment of any consideration other than the performance of services by the
Non-Employee Directors.

8.2 TRANSFER RESTRICTIONS.

8.2.1 Restricted stock awards shall initially be nontransferable and
nonassignable. The restricted stock shall be released from the transfer
restrictions as follows:

 

Years after Grant Date

   Portion of Shares Released
from Transfer Restrictions  

Less than 1

   0 %

1

   20 %

2

   40 %

3

   60 %

4

   80 %

5

   100 %

8.2.2 The table in section 8.2.1 is based on a Grant Year. A Grant Year is a
12-month period starting on the Grant Date or an anniversary of that date.

8.3 CONTINUATION AS DIRECTOR. Unless the Committee otherwise determines, if a
Non-Employee Director ceases to be a director for any reason, any portion of a
restricted stock award held by the director that is subject to transfer
restrictions will be immediately released from such restrictions.

8.4 RESTRICTED STOCK UNITS. The authority in this Plan to issue restricted stock
includes the authority to issue, in the discretion of the Committee, restricted
stock units that provide for the issuance of the underlying common stock at a
later date when the transfer restrictions would have lapsed.

9. ACCELERATION UPON CHANGE IN CONTROL.

9.1 Notwithstanding any limitation on exercisability contained in any option or
restricted stock agreement or in the Plan, each outstanding option shall
automatically become exercisable in full for the remainder of its term, and each
restricted stock award shall automatically become vested and not subject to
transfer restrictions, upon the occurrence of a Change in Control.

9.2 “Change in Control” means the occurrence of any of the following events:

9.2.1 the approval by the shareholders of Mentor Graphics of:

(a) any consolidation, merger or plan of share exchange involving Mentor
Graphics (Merger) in which Mentor Graphics is not the continuing or surviving
corporation or pursuant to which shares of Common Stock would be converted into
cash, securities or other property, other than a Merger involving Mentor
Graphics in which the holders of Mentor Graphics’ Common Stock immediately prior
to the Merger have the same proportionate ownership of Common Stock of the
surviving corporation immediately after the Merger;

(b) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Mentor
Graphics; or

(c) the adoption of any plan or proposal for the liquidation or dissolution of
Mentor Graphics;



--------------------------------------------------------------------------------

9.2.2 at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors (Incumbent
Directors) shall cease for any reason to constitute at least a majority thereof,
unless each new director elected during such two-year period was nominated or
appointed by two-thirds of the Incumbent Directors then in office and voting
(new directors nominated or appointed by two-thirds of the Incumbent Directors
shall also be deemed to be Incumbent Directors); or

9.2.3 any person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934 (1934 Act) shall, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, have
become the beneficial owner (within the meaning of Rule 13d-3 under the 1934
Act), directly or indirectly, of securities of Mentor Graphics ordinarily having
the right to vote in the election of directors (Voting Securities) representing
twenty percent (20%) or more of the combined voting power of the then
outstanding Voting Securities.

10. LIMITED STOCK APPRECIATION RIGHTS.

10.1 Each option granted under the Plan shall include a related limited stock
appreciation right.

10.2 Limited stock appreciation rights shall be exercisable only during the 60
calendar days immediately following a Change in Control and only if the
immediate resale of shares acquired upon exercise of the related option would
subject the optionee to liability under Section 16(b) of the 1934 Act, provided,
however, that a limited stock appreciation right may not be exercised within six
months of its date of grant. Upon exercise of a limited stock appreciation
right, the option or portion thereof to which the right relates must be
surrendered. The shares subject to an option or portion thereof that is
surrendered upon exercise of a limited stock appreciation right shall not be
available for future option grants under the Plan.

10.3 Each limited stock appreciation right shall entitle the holder to receive
from Mentor Graphics an amount equal to the excess of the fair market value at
the time of exercise of one share of Mentor Graphics Common Stock over the
option price per share under the related option, multiplied by the number of
shares covered by the related option or portion of the related option.

10.4 Payment upon exercise of a limited stock appreciation right by Mentor
Graphics may be made only in cash.

10.5 Limited stock appreciation rights may not be assigned or transferred except
on death, by will or operation of law and may be exercised only by the holder or
by a successor or representative after death.

11. AGREEMENT.

Each option shall be evidenced by a stock option agreement which shall set forth
the number of shares for which the option was granted, the provisions called for
in sections 7, 9 and 10 relating to the option, and such other terms and
conditions consistent with the Plan as the Committee shall determine from time
to time. Each restricted stock award shall be evidenced by a restricted stock
agreement which shall set forth the number of shares of restricted stock
awarded, the provisions called for in sections 8 and 9 relating to the award,
and such other terms and conditions consistent with the Plan as the Committee
shall determine from time to time.

12. CHANGES IN CAPITAL STRUCTURE.

If any change is made in the outstanding Common Stock without Mentor Graphics
receiving any consideration, such as a stock split, reverse stock split, stock
dividend, or combination or reclassification of the Common Stock, corresponding
changes shall be made in the number of shares remaining available for grant
under sections 1 and 7.3.3, without any further approval of the shareholders.
Fractional shares shall be disregarded. The adjustment shall be made by the
Committee whose determination shall be conclusive. No corresponding changes
shall be made to the number of shares for which automatic grants are made under
sections 5 and 6; provided, however, that stock option agreements evidencing
options and restricted stock awards as to which shares have not yet been issued
shall provide that the number of shares issuable under outstanding awards and
the exercise price of such options shall be appropriately adjusted in the event
of changes in capital structure covered by this section 12.

13. AMENDMENT OR TERMINATION OF THE PLAN.

13.1 The Board may amend or terminate this Plan at any time subject to section
13.2.

13.2 Unless the amendment is approved by the shareholders, no amendment shall be
made in the Plan that would increase the total number of shares available for
awards under section 1 or 7.3.3.